Champlin, J.
The only question in this case is whether the board of trustees of a- graded school have authority to purchase a piano for the purposes of a high school.
We think the board of trustees have that authority, because the statute authorizes them to classify and grade the pupils attending school in such district, and cause them to be taught in such schools or departments as they may deem expedient, and to audit .and order the payment of all accounts of the director for incidental or other expenses incurred by him in the discharge of his duties.
They are also authorized to prescribe the course of studies *263to be pursued, and employ the teachers thereof. It is just as competent for them to cause music to be taught as it is any of the higher branches. They ma.y order music to be taught if they deem it expedient, and they may employ a music teacher for that purpose. Likewise they may purchase musical instruments whereon the pupils may be instructed. And it makes no difference whether they employ the music-teacher first, and purchase the musical instrument after-wards, or buy the instrument first, and employ the teacher later.
Music has long since become a- branch of refined education, and is recognized as one of the ordinary accomplishments of cultivated minds. It is taught to a greater or less extent in our high schools, and the practice should be encouraged as having an elevating influence upon the minds of the young. When the law gives the board of trustees power to prescribe the course of studies, it gives them authority to. provide means to carry the power given into effect.
The more serious question in this case was whether they had exercised the power. There was testimony in the case, and also testimony which was offered and erroneously excluded, which tended strongly to prove ratification by the board of the act of purchase. It is not necessary to mention it here, but upon another trial it can be submitted to the jury, from which they may infer a ratification by the board of trustees.
The judgment must be reversed, and a new trial granted.
Campbell, O. J., and Morse, J., concurred.
Sherwood, J., concurred in the result.